Filed 6/26/08               NO. 4-07-0976

                       IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

CLEMENT JANDESKA,                      )   Appeal from
          Plaintiff-Appellant,         )   Circuit Court of
          v.                           )   Champaign County
PRAIRIE INTERNATIONAL TRUCKS, INC.,    )   No. 06L50
          Defendant-Appellee,          )
          and                          )
KEVIN LYONS and CHARLES FLICKNER,      )   Honorable
          Respondents in Discovery.    )   Michael Q. Jones,
                                       )   Judge Presiding.
_________________________________________________________________

         JUSTICE McCULLOUGH delivered the opinion of the court:

         In May 2006, plaintiff, Clement Jandeska, filed an

amended complaint based on a theory of retaliatory discharge

against defendant, Prairie International Trucks, Inc. (Prairie).

In November 2007, the trial court granted defendant's motion for

summary judgment.     Jandeska appeals.    We affirm.

         As the parties are well aware of the facts of this

case, we address only those facts necessary to our disposition.

         On October 4, 2005, Robbin Kurtsinger, a Prairie

client, brought a diesel truck to Prairie to have repairs done to

the vehicle.     When she got the vehicle back, Kurtsinger concluded

either the repairs were not done correctly or something else was

wrong with the vehicle so she took the truck back to Prairie on

October 10.     Jandeska told Kurtsinger the repairs Kurtsinger had

requested on October 4 were made but something had happened while

the repairs were being made that caused the problem Kurtsinger

was now experiencing.     Between October 10 and 14, 2005, Prairie's
mechanics worked on the vehicle and fixed the problem.     Prairie

charged Kurtsinger its normal rate for these repairs.     Jandeska

allegedly told Kurtsinger the vehicle should be fixed at no cost

because the problem was caused by Prairie leaving the glow plug

in the engine in the first place.    Kurtsinger relayed the infor-

mation Jandeska had given her to Kevin Lyons, whom Kurtsinger

believed to be Prairie's general manager.     Around October 22,

Kurtsinger complained to Charlie Flickner (general manager of

Prairie's Champaign location) about the repairs.     She told him

one of the technicians told her a glow plug was left in her

engine but she would not say who told her.     At some point, Lyons

became involved in the conversation.    According to Kurtsinger,

Lyons first denied Prairie had done anything to damage

Kurtsinger's vehicle when it was in for repairs the first time,

but he finally agreed it had been damaged and that it would be

repaired at no cost to Kurtsinger.

         Kevin Mitchaner owned his own trucking business and

used Prairie whenever one of his vehicles needed repairs.     In

October 2005, Mitchaner needed a part for one of his vehicles, so

he went to Prairie and dealt with Jandeska.     Jandeska retrieved

the part and began to "ring it into the computer" when the

computer malfunctioned and would not print out an invoice with

the correct part number and cost.    Because Mitchaner was in a

hurry and needed to take the part and leave as quickly as possi-

ble, Jandeska told him he would fill out an invoice by hand, get

the part number and dollar amount later, and Mitchaner could pay

                             - 2 -
the next time he stopped at Prairie.     On October 22, 2005,

Mitchaner was back at Prairie.     Jandeska was not there so

Mitchaner spoke to Lyons about paying for the part.     According to

Mitchaner, Lyons got Jandeska's handwritten invoice, entered the

information into the computer, and Mitchaner then paid for the

part along with additional work he was having done at that time.

On October 25, 2005, Prairie fired Jandeska.

            In May 2006, Jandeska filed an amended complaint

against Prairie based on a theory of retaliatory discharge.       In

June 2006, Prairie filed a motion to dismiss claiming the Automo-

tive Repair Act (815 ILCS 306/1 through 85 (West 2004)) did not

expressly or impliedly provide a cause of action in favor of

Jandeska.     Jandeska responded, stating he did not allege the

Automotive Repair Act provided him with a private right of

action.     Instead, he cited the Automotive Repair Act to support

his assertion false billing and improper car repairs are in

violation of public policy.     In July 2006, the trial court denied

Prairie's motion following a hearing.     Prairie filed a motion for

interlocutory appeal and the court denied it.     In October 2007,

Prairie filed a motion for summary judgment, which the trial

court granted in November 2007.     This appeal followed.

            Jandeska alleges Prairie discharged him for telling

Kurtsinger she should not have had to pay for repairs to her

truck because the repairs were only necessary because of a

mistake by Prairie.     Illinois adheres to the employment-at-will

doctrine, where a noncontractual employee serves at the em-

                                - 3 -
ployer's discretion and can be discharged for any reason or no

reason.    Sherman v. Kraft General Foods, Inc., 272 Ill. App. 3d
833, 836, 651 N.E.2d 708, 710 (1995).     Our supreme court created

a limited exception to this rule when it recognized the tort of

retaliatory discharge in Kelsay v. Motorola, Inc., 74 Ill. 2d
172, 181-82, 384 N.E.2d 353, 357 (1978).     "A plaintiff states a

valid claim for retaliatory discharge only if [he] alleges that

[he] was (1) discharged; (2) in retaliation for [his] activities;

and (3) that the discharge violates a clear mandate of public

policy."    Hinthorn v. Roland's of Bloomington, Inc., 119 Ill. 2d
526, 529, 519 N.E.2d 909, 911 (1988).

           We conclude Jandeska has not stated a claim for retal-

iatory discharge because he cannot meet the third prong of the

cause of action since Prairie's termination of Jandeska's employ-

ment did not violate a clear mandate of public policy.     In doing

so, we recognize the trial court denied Prairie's motion to

dismiss based on this argument but ultimately granted Prairie

summary judgment on other grounds.     However, an appellate court

may affirm the trial court's decision on any basis appearing in

the record.    American Service Insurance Co. v. Pasalka, 363 Ill.

App. 3d 385, 389-90, 842 N.E.2d 1219, 1225 (2006).

           In his amended complaint, Jandeska claimed it is the

public policy of Illinois that (1) automotive repair facilities

have a duty to properly repair vehicles and be honest with

customers as to the necessity of repairs and the cause of damage

to the vehicle, and (2) customers are not fraudulently charged in

                               - 4 -
connection with mechanical repairs and other work performed on

their vehicles.   Jandeska cited section 80(6) of the Automotive

Repair Act (815 ILCS 306/80(6) (West 2004)) as support for this

claim.   That section makes it unlawful for a motor vehicle repair

facility to charge a customer for unnecessary repairs.

          "'[U]nnecessary repairs' means those repairs

          for which there is no reasonable basis for

          performing the service.     A reasonable basis

          includes: (i) that the repair service is

          consistent with specifications established by

          law or the manufacturer of the motor vehicle,

          component, or part; (ii) that the repair is

          in accordance with usual and customary prac-

          tices; (iii) that the repair was performed at

          the specific request of the consumer after

          the technician disclosed to the consumer the

          basis for recommending the repair when the

          recommendation is not in accordance with

          manufacturer specifications or accepted trade

          practices; or (iv) that the repair is at the

          consumer's request."   815 ILCS 306/80(6)

          (West 2004).

          Our supreme court "has consistently sought to restrict

the common[-]law tort of retaliatory discharge."      Metzger v.

DaRosa, 209 Ill. 2d 30, 44, 805 N.E.2d 1165, 1173 (2004).

Retaliatory discharge cases have been allowed under two circum-

                              - 5 -
stances: (1) when an employee has been fired for filing a claim

for worker's compensation; or (2) when the employee is discharged

for reporting an employer's illegal or improper conduct, other-

wise known as "whistle blowing."   Jacobson v. Knepper & Moga,

P.C., 185 Ill. 2d 372, 376, 706 N.E.2d 491, 493 (1998).

Jandeska's claim falls under the latter of these two categories.

         As stated, Prairie's termination of Jandeska's employ-

ment did not violate a clear mandate of public policy.     Our

supreme court has stated the following about what constitutes a

mandated public policy:

              "There is no precise definition of the

         term.    In general, it can be said that public

         policy concerns what is right and just and

         what affects the citizens of the State col-

         lectively.    It is to be found in the State's

         constitution and statutes and, when they are

         silent, in its judicial decisions.    [Cita-

         tion.]    Although there is no precise line of

         demarcation dividing matters that are the

         subject of public policies from matters

         purely personal, a survey of cases in other

         [s]tates involving retaliatory discharges

         shows that a matter must strike at the heart

         of a citizen's social rights, duties, and

         responsibilities before the tort will be

         allowed."    Palmateer v. International Har-

                              - 6 -
            vester Co., 85 Ill. 2d 124, 130, 421 N.E.2d
876, 878-79 (1981).

"While the supreme court has not tried to spell out all circum-

stances that meet this threshold, it is clear from the words the

court has chosen that the threshold is high and the circumstances

limited."    Chicago Commons Ass'n v. Hancock, 346 Ill. App. 3d
326, 329, 804 N.E.2d 703, 705 (2004).

            Here, given "whistle blowing" is an extraordinary

exception to the employment-at-will doctrine, we cannot say that

this matter strikes at Jandeska's "social rights, duties, and

responsibilities."     Indeed, Jandeska simply told a client that he

believed Prairie had failed to properly repair his vehicle.       Such

action falls substantially short of the supreme court's public-

policy threshold stated in Palmateer.

            Although Jandeska claims he does not allege the Automo-

tive Repair Act gives him a private right of action, we must

address the statute because Jandeska relies on it as support for

his claim there is a public policy Prairie violated when it

terminated him.     It is undisputed the Automotive Repair Act does

not explicitly give a private right of action to automotive

repair facility employees who are wrongfully terminated from

their employment.     In certain cases, it is appropriate to imply a

private right of action for retaliatory discharge.     However, our

supreme court has noted: "Given this court's reluctance to expand

the common law in this area, we must also hesitate to imply such

actions under a statute without explicit legislative authority."

                                  - 7 -
Fisher v. Lexington Health Care, Inc., 188 Ill. 2d 455, 468, 722
N.E.2d 1115, 1121 (1999).     The Automotive Repair Act does not

confer a private right of action.

            The Fisher court noted four factors are to be consid-

ered when determining whether a private right of action may be

implied from a statute.     It is appropriate to imply a private

right of action if (1) the plaintiff is a member of the class the

statute was enacted to benefit; (2) the plaintiff's injury is one

the statute was designed to prevent; (3) a private right of

action is consistent with the underlying purpose of the statute;

and (4) implying a private right of action is necessary to

provide an adequate remedy for violations of the statute.

            This statute was meant to protect the customers, not

employees of automotive repair facilities.       Moreover, Jandeska's

injury, i.e., the loss of his job, is not the type of injury the

statute was designed to prevent.     Thus, a private right of action

cannot be implied from the statute.     Finally, providing a private

right of action is not necessary to provide an adequate remedy

for violation of the statute as section 85 of the Automotive

Repair Act provides penalties for violations of the Act.       See 815

ILCS 306/85 (West 2004).

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            KNECHT and STEIGMANN, JJ., concur.



                                - 8 -